DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a first connection body, being different from adhesive, provided on one side of the first electronic element and having a first head part and a first pillar part extending from the first head part to the other side; a second electronic element provided on one side of the first connection body; a second substrate provided on one side of the second electronic element and being a flat plate larger than the first electronic element and the second electronic element in plane” and [claim 3]” a first connection body, being different from adhesive, provided on one side of the first electronic element and having a first head part and a first pillar part extending from the first head part to the other side; a second electronic element provided on one side of the first connection body; a second substrate provided on one side of the second electronic element, and being a metal substrate and being a metal substrate being a flat plate larger than the first electronic element and the second electronic element in plane” in combination with the remaining limitations of each claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMAR MOVVA/Primary Examiner, Art Unit 2898